Roan, J.
1. Where a defendant files a special plea to the jurisdiction, on the ground that service has not been legally perfected upon him, and this plea is overruled, he can not, while the ease is still pending in the court below, sue out a writ of error to this court, complaining solely of the overruling of his special plea to the jurisdiction. State Mutual Life & Annuity Association v. Kemp, 115 Ga. 355 (41 S. E. 652) ; Brakelow Steamship Company Limited v. West, 121 Ga. 104 (48 S. E. 693). The decision in Hay v. Collins, 118 Ga. 243 (44 S. E. 1002), does not conflict with the ruling above announced. In that ease it was held that separate bills of exceptions might be sued out, one complaining of the overruling of a motion in arrest of judgment, and the other complaining of the overruling of a motion for a new trial. Each of these judgments was final in its nature, and not a mere interlocutory ruling such as the one excepted to in the present instance.
2. This court, being without jurisdiction of the writ of error complaining of the overruling of the special plea to the jurisdiction, could not acquire jurisdiction thereof by consolidating the ease with one in which a judgment against the defendant in the main ease was brought under review, and which was called for argument in this court at the same term the case was called in which complaint is made of the overruling of the special plea to the jurisdiction. Writ of error dismissed.
Complaint; from city court of Bainbridge — Judge Spooner. August 16, 1913. o
Erle M. Donalson, for plaintiff in error.
A. E. Thornton, contra.